DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 03 May 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Pub. 2015/0206873) in view of Han et al. (U.S. Pub. 2014/0038383).
Claim 1:  Chang et al. discloses a semiconductor device in Fig. 9 comprising:
an effective region (200; paragraph 11) in a semiconductor substrate (20; paragraph 10), wherein the effective region (200) includes a semiconductor element (208, paragraph 11);
an ineffective region (100; paragraph 11) in the semiconductor substrate (20), wherein the ineffective region (200) is different from the effective region (200);
a dug portion (28 and 32; paragraph 14) is in the effective region (200) and the ineffective region (100) of the semiconductor substrate (12 and 29), wherein the dug portion (28 and 32) has a specific depth.
Chang et al. appears not to explicitly disclose a stopper layer in the semiconductor substrate at a specific depth in the ineffective region, wherein 
the stopper layer is absent in the effective region of the semiconductor substrate, 
the stopper layer includes a material different from a material of the semiconductor substrate; and
the dug portion has the specific depth corresponding to the stopper layer.
Han et al. in Fig. 10 and Fig. 12, however, discloses a stopper layer (212; paragraph 53) in the semiconductor substrate (208; paragraph 51) at a specific depth in the ineffective region (scribe line region; paragraph 49), wherein 
the stopper layer (212) is absent in the effective region (cell/peripheral circuit region; paragraph 49) of the semiconductor substrate (208), 
the stopper layer (212) includes a material (nitride; paragraph 53) different from a material of the semiconductor substrate (silicon; paragraph 51); and
the dug portion (225; paragraph 225) has the specific depth corresponding to the stopper layer (212) in order to protect the surrounding elements (paragraph 53).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chang et al. with the disclosure of Han et al. to have made a stopper layer in the semiconductor substrate at a specific depth in the ineffective region, wherein the stopper layer is absent in the effective region of the semiconductor substrate, and the stopper layer includes a material different from a material of the semiconductor substrate; and the dug portion has the specific depth corresponding to the stopper layer in order to protect the surrounding elements (paragraph 53 of Chang et al.).
Claim 2:  Chang et al. in view of Han et al. discloses the semiconductor device according to claim 1, and Han et al. further discloses wherein a bottom of the dug portion (225) is on the stopper layer (212).
Claim 3:  Chang et al. in view of Han et al. discloses the semiconductor device according to claim 1, and Han et al. further discloses wherein the stopper layer (212) is on a scribe line (paragraph 49) includes a dicing width (width of scribe line region).
Claim 7:  Chang et al. in view of Han et al. discloses the semiconductor device according to claim 1, and Chang et al. further discloses wherein the dug portion (28 and 32) is in a circular blind hole shape (paragraphs 27 and 28).
Claim 8:  Chang et al. in view of Han et al. discloses the semiconductor device according to claim 1, and Chang et al. further discloses wherein the dug portion (28 and 32) is in a groove shape (paragraphs 27 and 28).
Claim 9:  Chang et al. discloses a solid-state image sensor in Fig. 9 comprising:
a pixel region (202; paragraph 12) in a semiconductor substrate (20; paragraph 10);
a peripheral region (100; paragraph 11) in the semiconductor substrate (20), wherein the peripheral region (100) is different from the pixel region (202); and
a dug portion (28 and 32; paragraph 14) is in the pixel region (202) and the peripheral region (100) of the semiconductor substrate (20), wherein the dug portion (28 and 32) has a first depth.
Chang et al. appears not to explicitly disclose 
a stopper layer in the semiconductor substrate at a first depth in the peripheral region, wherein
the stopper layer is absent in the pixel region of the semiconductor substrate,
the stopper layer includes a material different from a material of the semiconductor substrate, and
the dug portion has the first depth corresponding to the stopper layer.
Han et al. in Fig. 12, however, discloses a stopper layer (212; paragraph 53) in the semiconductor substrate (208; paragraph 51) at a first depth in the peripheral region (scribe line region; paragraph 49), wherein 
the stopper layer (212) is absent in the pixel region (cell/peripheral circuit region; paragraph 49) of the semiconductor substrate (208), 
the stopper layer (212) includes a material (nitride; paragraph 53) different from a material of the semiconductor substrate (silicon; paragraph 51); and
the dug portion (225; paragraph 225) has the first depth corresponding to the stopper layer (212) in order to protect the surrounding elements (paragraph 53).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chang et al. with the disclosure of Han et al. to have made a stopper layer in the semiconductor substrate at a first depth in the peripheral region, wherein the stopper layer is absent in the pixel region of the semiconductor substrate, the stopper layer includes a material different from a material of the semiconductor substrate, and the dug portion has the first depth corresponding to the stopper layer. in order to protect the surrounding elements (paragraph 53 of Chang et al.).
Claim 12:  Chang et al. discloses an electronic device in Fig. 9, comprising: 
a semiconductor device that has:
an effective region (200; paragraph 11) in a semiconductor substrate (20; paragraph 10), wherein the effective region (200) includes a semiconductor element (208; paragraph 11);
an ineffective region (100; paragraph 11) in the semiconductor substrate (20), wherein the effective region (100) is different from the effective region (200); and
a dug portion (28 and 32; paragraph 14) is in the effective region (200) and the ineffective region (100) of the semiconductor substrate (20), wherein the dug portion (28 and 32) has a specific depth.
Chang et al. appears not to explicitly disclose a stopper layer in the semiconductor substrate at a specific depth in the ineffective region (40), wherein
the stopper layer is absent in the effective region of the semiconductor substrate, 
the stopper layer includes a material different from a material of the semiconductor substrate; and
the dug portion has the specific depth corresponding to the stopper layer.
Han et al. in Fig. 12, however, discloses a stopper layer (212; paragraph 53) in the semiconductor substrate (208; paragraph 51) at a specific depth in the ineffective region (scribe line region; paragraph 49), wherein 
the stopper layer (212) is absent in the effective region (cell/peripheral circuit region; paragraph 49) of the semiconductor substrate (208), 
the stopper layer (212) includes a material (nitride; paragraph 53) different from a material of the semiconductor substrate (silicon; paragraph 51); and
the dug portion (225; paragraph 225) has the specific depth corresponding to the stopper layer (212) in order to protect the surrounding elements (paragraph 53).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chang et al. with the disclosure of Han et al. to have made a stopper layer in the semiconductor substrate at a specific depth in the ineffective region, wherein the stopper layer is absent in the effective region of the semiconductor substrate, and the stopper layer includes a material different from a material of the semiconductor substrate; and the dug portion has the specific depth corresponding to the stopper layer in order to protect the surrounding elements (paragraph 53 of Chang et al.).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Han et al. as applied to claim 1 above, and further in view of Yu et al. (U.S. Pub. 2003/0017677).
Claim 6:  Chang et al. in view of Han et al. discloses the semiconductor device according to claim 1.
Chang et al. in view of Han et al. appears not to explicitly disclose the stopper layer comprises an impurity.
Yu et al. in paragraph 53, however discloses the stopper layer (56) comprises an impurity (Ar or N2) in order to increase the etching rate.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chang et al. in view of Han et al. with the disclosure of Yu et al. to have made the stopper layer comprise an impurity in order to increase the etching rate (paragraph 53 of Yu et al.).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. in view of Han et al. as applied to claim 9 above, and further in view of Uesugi (JP 2011-66241).
Claim 10:  Chang et al. in view of Han et al. discloses the semiconductor device according to claim 9, and Chang et al., in Fig. 9 and paragraphs 9 and 10, further discloses a photodiode (208) in the semiconductor substrate (20) at a second depth.
Chang et al. in view of Han et al. appears not to explicitly disclose the dug portion is a vertical electrode configured to read electric charges from the photodiode.
Uesugi in Figs. 3 and 6, however, discloses a dug portion (32 and 31; paragraph 47) is a vertical electrode (18a; paragraph 39) configured to read electric charges from the photodiode (PD; paragraph 28)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chang et al. in view of Han et al. with the disclosure of Uesugi to have made a dug portion be a vertical electrode configured to read electric charges from the photodiode.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822